FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STERLING WIDMARK,                         
              Plaintiff-Appellant,               No. 04-35952
               v.
                                                  D.C. No.
                                               CV-03-01057-JMS
JO ANNE B. BARNHART,
Commissioner of Social Security,                  OPINION
             Defendant-Appellee.
                                          
         Appeal from the United States District Court
                  for the District of Oregon
          Janice M. Stewart, Magistrate, Presiding

                 Submitted December 9, 2005*
                       Portland, Oregon

                       Filed July 26, 2006

    Before: James R. Browning, Dorothy W. Nelson, and
         Diarmuid F. O’Scannlain, Circuit Judges.

                 Opinion by Judge Browning;
          Partial Concurrence and Partial Dissent by
                      Judge O’Scannlain




  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).

                                8369
8372                WIDMARK v. BARNHART


                         COUNSEL

Tim Wilborn, West Linn, Oregon, for the plaintiff-appellant.

Robert D. McCallum, Jr., Assistant Attorney General, Karin
J. Immergut, United States Attorney, Craig J. Casey, Assistant
United States Attorney, Lucille Gonzales Meis, Region X
                      WIDMARK v. BARNHART                     8373
Chief Counsel, Stephanie R. Martz, Assistant Regional Coun-
sel, Seattle, Washington, for the defendant-appellee.


                           OPINION

BROWNING, Circuit Judge:

   Sterling Widmark appeals a decision of the district court
affirming the Social Security Commissioner’s (“Commis-
sioner”) denial of benefits. An Administrative Law Judge
(“ALJ”) found Widmark, though severely impaired, had the
residual functional capacity (“RFC”) for the full range of light
work. Widmark argues that, in reaching his decision, the ALJ
rejected the medical opinion of an examining physician with-
out offering adequate reasons. Widmark also claims the ALJ
erred in using the Medical-Vocational Guidelines in making
his disability determination.

   We have jurisdiction under 28 U.S.C. § 1291, and we hold
that the ALJ improperly rejected the examining physician’s
opinion regarding Widmark’s thumb. We also hold that this
error made the ALJ’s use of the Medical-Vocational Guide-
lines in his final disability determination improper. Therefore,
we reverse and remand for proceedings consistent with this
opinion.1

                                I.

  Widmark applied for Disability Insurance Benefits and
Supplemental Security Income on December 9, 1998, claim-
ing disability with an onset date of May 1, 1997, due to back
and neck pain. Both applications were denied.
  1
   By memorandum disposition filed herewith, we affirm the district
court’s judgment as to all other issues Widmark raises on appeal.
8374                WIDMARK v. BARNHART
   For a review hearing before an ALJ on April 17, 2000,
Widmark presented, among other evidence, a Physical RFC
Assessment Form, dated August 14, 1999, filled out by a state
agency physician, who indicated that Widmark had no manip-
ulative limitations by checking a box on the standardized
form. The physician noted that he had seen the report of
another physician who previously examined Widmark for his
back injury but did not otherwise explain how he arrived at
his conclusion about Widmark’s manipulative ability.

   Following the hearing, the ALJ denied Widmark’s applica-
tion. Widmark requested review. The Appeals Council
granted Widmark’s request and, by order dated August 3,
2001, remanded to the ALJ for further development of Wid-
mark’s subjective complaints.

   On remand, Widmark presented, among other evidence, a
disability examination report, dated August 21, 2002, signed
by Dr. Delmar Greenleaf, an orthopedist. Dr. Greenleaf con-
ducted a “comprehensive orthopedic examination,” during
which he observed that Widmark was “able to do pincher
grasp and make an ‘okay’ sign” and “grasp and manipulate
articles” with his right hand, but he could not flex the inter-
phalangeal joint of his right thumb. Dr. Greenleaf concluded
that, due to a past flexor tendon laceration, the range of
motion in Widmark’s right thumb was “definitely abnormal.”
In the assessment form accompanying his report, Dr. Green-
leaf indicated that Widmark’s thumb injury limited his ability
to perform fine manipulation.

   The ALJ once again denied Widmark’s application for ben-
efits. In determining Widmark’s RFC, the ALJ found that
Widmark was “physically restricted to light work activity on
a sustained basis” and was, therefore, unable to perform his
past relevant work operating heavy machinery. The ALJ also
found, however, that Widmark suffered from “no significant,
documented nonexertional limitations” and was thus able to
perform “the full range of light work.” Applying the Medical-
                    WIDMARK v. BARNHART                   8375
Vocational Guidelines to determine Widmark’s final disabil-
ity status, the ALJ concluded that Widmark could engage in
substantial gainful employment and, therefore, was not dis-
abled as defined by the Social Security Act.

  The Appeals Council denied Widmark’s request for review,
making the ALJ’s decision the Commissioner’s final decision.
See 20 C.F.R. § 404.981. Widmark appealed to the district
court where, in August 2004, United States Magistrate Judge
Janice M. Stewart affirmed. This timely appeal followed.

                              II.

   “We review de novo the district court’s order affirming the
Commissioner’s denial of benefits. We will overturn the
Commissioner’s decision if it is not supported by substantial
evidence or is based on legal error.” Moisa v. Barnhart, 367
F.3d 882, 885 (9th Cir. 2004) (citations omitted). Substantial
evidence is relevant evidence which a reasonable person
might accept as adequate to support a conclusion. Young v.
Sullivan, 911 F.2d 180, 183 (9th Cir. 1990) (citing Richard-
son v. Perales, 402 U.S. 389, 401 (1971)). While inferences
from the record can constitute substantial evidence, only those
“reasonably drawn from the record” will suffice. Batson v.
Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.
2004).

                             III.

                              A.

  Widmark argues that the ALJ erred in making his RFC
determination by ignoring Dr. Greenleaf’s opinion that his
thumb injury limited his ability to do fine manipulation.

  [1] “[T]he Commissioner must provide clear and convinc-
ing reasons for rejecting the uncontradicted opinion of an
examining physician. . . . [T]he opinion of an examining doc-
8376                     WIDMARK v. BARNHART
tor, even if contradicted by another doctor, can only be
rejected for specific and legitimate reasons that are supported
by substantial evidence in the record.” Lester v. Chater, 81
F.3d 821, 830-31 (9th Cir. 1995) (citations and internal quota-
tion marks omitted).

   [2] As to whether the “clear and convincing” or “specific
and legitimate” standard applies in Widmark’s case, we note
that the ALJ found only that “[n]o other physician has cited
any significant restrictions related to right thumb impair-
ment.” Of course, the mere absence of a corroborating opin-
ion cannot in itself constitute a conflict among the medical
opinions. But a fair reading of the record reveals that Dr.
Greenleaf’s opinion is inconsistent with the brief, conclusory
opinion of the state agency reviewing physician, who indi-
cated that Widmark had no manipulative limitations by check-
ing a box on a standardized RFC assessment form.2 Thus, the
ALJ was required to provide specific, legitimate reasons sup-
ported by substantial evidence in the record before rejecting
Dr. Greenleaf’s opinion. See Lester, 81 F.3d at 830.

   [3] The ALJ offered three reasons for rejecting Dr. Green-
leaf’s medical opinion of Widmark’s ability to do fine manip-
ulation: (1) Dr. Greenleaf himself had concluded Widmark’s
manipulation ability was not limited; (2) the record contained
no other thumb opinion; and (3) Widmark himself did not
mention the injured thumb in connection with his disability
claim. We hold that none of these reasons was legally ade-
quate for rejecting Dr. Greenleaf’s opinion.

   [4] First, to the extent the ALJ rejected Dr. Greenleaf’s
  2
   Although this opinion may suffice to establish a conflict among the
medical opinions, it alone cannot constitute substantial evidence for reject-
ing Dr. Greenleaf’s opinion. See Lester, 81 F.3d at 831 (“The opinion of
a nonexamining physician cannot by itself constitute substantial evidence
that justifies the rejection of the opinion of either an examining physician
or a treating physician.”).
                    WIDMARK v. BARNHART                  8377
opinion based on his interpretation that Dr. Greenleaf “con-
cluded that the claimant was not restricted as to grasping and
manipulation with the hands,” the decision was not supported
by substantial evidence. While Dr. Greenleaf’s report states
that Widmark “can grasp and manipulate articles in his right
and left hand,” the same report, when viewed in its entirety,
indicates that Dr. Greenleaf found Widmark’s ability to do
fine manipulation was restricted. For example, Dr. Greenleaf
wrote that Widmark’s “interphalangeal joint on his right
thumb . . . was stuck in extension and would not flex at all”
and that Widmark “does have flaccid paralysis, tendon lacera-
tion and dysfunction of his right thumb.” Furthermore, on an
evaluation chart accompanying the report, Dr. Greenleaf indi-
cated that the range of motion in the interphalangeal joint of
Widmark’s right thumb is zero degrees, i.e., he is entirely
unable to bend it. Finally, in the accompanying Medical
Source Statement of Widmark’s ability to do physical work-
related activities, Dr. Greenleaf indicated that Widmark could
only occasionally perform fingering and added the following
note: “The Flexor tendon laceration on [right] thumb limits
his Fine Fingering abilities.” Thus, a thorough and fair read-
ing of Dr. Greenleaf’s report shows that he concluded Wid-
mark’s ability to do fine manipulation was limited by his
thumb injury. Any interpretation otherwise would not be sup-
ported by substantial evidence in the report. See Edlund v.
Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001) (holding that
the ALJ failed to provide substantial evidence for rejecting a
psychologist’s examination report where, inter alia, the ALJ
“selectively focused on aspects of [the] report which tend[ed]
to suggest non-disability”).

   [5] The ALJ’s second reason for rejecting Dr. Greenleaf’s
opinion was that “[n]o other physician has cited any signifi-
cant restrictions related to right thumb impairment.” This
merely states a fact and does not explain—specifically and
legitimately or otherwise—how that fact leads to the conclu-
sion that Dr. Greenleaf’s evaluation should be disregarded.
8378                    WIDMARK v. BARNHART
   Nor can this conclusion be supported by substantial evi-
dence in the record. To reject Dr. Greenleaf’s thumb opinion
based on the absence of another thumb opinion in the record,
the ALJ would have had to infer from this absence that Wid-
mark’s other examining physicians did not comment on any
restriction in his ability to do fine manipulation because none
existed. This inference would, in turn, require the further
inference that it would be reasonable to expect Widmark’s
examining physicians to have tested the range of motion in his
thumb. But such an inference cannot reasonably be drawn
from the relevant facts in the record. Those facts are that Wid-
mark’s alleged basis for his disability claim was severe neck
and back pain and that the reports of Widmark’s other exam-
ining physicians all indicate he visited them for his neck and
back, either to be examined for the purpose of evaluating his
disability claim or for pain management.3 It is reasonable,
based on these facts, to expect that Widmark’s examining
physicians focused their attention on the subject of his com-
plaint, i.e., his neck and back. But just as no reasonable per-
son would expect a podiatrist seeing a patient who complains
of foot problems to thoroughly examine the full range of that
patient’s hearing, it is unreasonable to expect Widmark’s
examining physicians undertook a thorough range of motion
evaluation of Widmark’s right thumb. That Dr. Greenleaf, an
orthopedist, offered the thumb opinion here does not undercut
  3
    In making its RFC determination, the ALJ relied on the reports of three
doctors: the state agency reviewing physician; Dr. Williams, an orthope-
dist; and Dr. Carroll, a pain management specialist. The General Medical
Evaluation form completed by Dr. Williams indicated that Widmark com-
plained of neck pain, kidney damage, and chronic lower back pain. That
form listed eighteen different areas of examination, only one of which
might have covered manipulation impairments. That examination, entitled
“Musculo-Skeletal,” was one of four areas not marked as normal. Dr. Car-
roll’s report stated that she saw Widmark “for an evaluation of his chronic
pain, specifically, a question regarding his medication.” The subsequent
summary of her physical examination does not indicate that she examined
the range of motion in Widmark’s thumb or his ability to do fine manipu-
lation.
                     WIDMARK v. BARNHART                    8379
this conclusion. In offering his assessment of Widmark’s lim-
ited ability to use his thumb, Dr. Greenleaf simply exceeded
the reasonable expectations of what an orthopedist charged
with evaluating a disability applicant’s claims of debilitating
neck and back pain would cover during a routine examination.
Because the ALJ’s second reason for rejecting Dr. Green-
leaf’s thumb opinion rests on an inference that cannot be rea-
sonably drawn from the record, substantial evidence does not
support it. See Batson, 359 F.3d at 1193.

   [6] The only remaining reasons the ALJ gave in his
decision—that Widmark failed to “allege[ ] significant prob-
lems” with his thumb or to “indicat[e] that any such problems
interfered with his function in the past”—do not reasonably
support the inference that Widmark’s ability to do fine manip-
ulation was not limited by his thumb. Again, the record shows
that Widmark consistently alleged disability based on injuries
to his neck and back. Given this basis, it is unreasonable to
infer solely from his failure to mention the injured thumb in
his benefits application that it did not hinder his ability to do
fine manipulation.

   [7] Indeed, we find that the ALJ’s reliance on Widmark’s
failure to mention a physical problem unconnected to the
basis for his alleged disability is especially unreasonable in
light of the ALJ’s special duties with regard to developing the
record. Of course, Widmark is ultimately responsible for pro-
viding the evidence to be used in making the RFC finding.
See 20 C.F.R. §§ 404.1512(c); 404.1545(a)(3). But the ALJ
should not be “a mere umpire” during disability proceedings.
Higbee v. Sullivan, 975 F.2d 558, 561 (9th Cir. 1992). Rather,
the ALJ has “a special duty to fully and fairly develop the
record and to assure that the claimant’s interests are consid-
ered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).
This is particularly true where, as here, the claimant was not
represented by counsel. Higbee, 975 F.2d at 561 (quoting Cox
v. Califano, 587 F.2d 988, 991 (9th Cir. 1978), for the propo-
sition that where the claimant is not represented, “it is incum-
8380                    WIDMARK v. BARNHART
bent upon the ALJ to scrupulously and conscientiously probe
into, inquire of, and explore for all the relevant facts” and to
remain “especially diligent in ensuring that favorable as well
as unfavorable facts and circumstances are elicited”) (cita-
tions and internal quotation marks omitted)). Despite this
duty, the ALJ—though authorized to do so under 20 C.F.R.
§ 404.1512(e)—never sought additional evidence to fill this
perceived gap in the record. Nor did the ALJ at any time dur-
ing Widmark’s three hearings ever question Widmark specifi-
cally about his thumb. In fact, the only effort the ALJ made
to develop a full and fair record with regard to Widmark’s
ability to do fine manipulation was during the first hearing,
before remand, when he asked Widmark, “Is there anything
else you want to tell me about your health or your working
capabilities that you think might be important for me to
know?” No ALJ could reasonably believe that this single,
open-ended question was adequate to elicit the sort of infor-
mation necessary to fully and fairly develop the record and to
properly protect Widmark’s interests. This is especially so
because an unrepresented claimant like Widmark can hardly
be expected to realize a thumb injury is relevant to his RFC
determination and thus critical to mention. Accordingly, it
was unreasonable for the ALJ to infer that Widmark’s thumb
did not limit his ability to do fine manipulation from Wid-
mark’s failure to provide information the relevance of which
the ALJ was in a better position to know and the existence of
which he was in part responsible for verifying.

   [8] In conclusion, we hold that the ALJ’s reasons for reject-
ing Dr. Greenleaf’s thumb opinion are not supported by sub-
stantial evidence in the record or reasonable inferences drawn
therefrom. Therefore, we cannot affirm his decision. See Les-
ter, 81 F.3d at 830-31.4
  4
    The Commissioner argues that the ALJ’s failure to consider Dr. Green-
leaf’s thumb limitation opinion is harmless error since that opinion is con-
sistent with the ALJ’s RFC finding. We do not agree. Because, as
discussed below, the ALJ’s error in rejecting Dr. Greenleaf’s thumb opin-
                         WIDMARK v. BARNHART                           8381
                                     B.

   [9] Because the ALJ failed to provide adequate reasons for
rejecting Dr. Greenleaf’s opinion, we credit it as a matter of
law. See Edlund, 253 F.3d at 1160 (citing Lester, 81 F.3d at
834). Doing so makes the ALJ’s use of the Medical-
Vocational Guidelines to determine Widmark’s ability to
adjust to other work reversible error.

   [10] Where, as here, a claimant carries his burden of estab-
lishing he is unable to perform his past relevant work, the ALJ
bears the burden of establishing the claimant can adjust to
other work. Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.
1999). The ALJ can satisfy this burden by taking the testi-
mony of a vocational expert or by using the Medical-
Vocational Guidelines. Id. at 1101. However, the ALJ may
rely on the Guidelines alone “only when the [Guidelines]
accurately and completely describe the claimant’s abilities
and limitations.” Id. at 1102 (quoting Jones v. Heckler, 760
F.2d 993, 998 (9th Cir. 1985)); see also 20 C.F.R. pt. 404,
subpt. P, app. 2, rule 200.00(a), (e).

   Had the ALJ credited Dr. Greenleaf’s opinion that Wid-
mark’s thumb restricted his ability to perform fine manipula-
tion, his RFC finding would not have coincided exactly with
the “full range” of light work. The full range of light work
includes unskilled, sedentary jobs. See 20 C.F.R.
§ 404.1567(b) (“If someone can do light work, we determine
that he or she can also do sedentary work, unless there are

ion ultimately led to an adverse disability finding, it was not harmless. Cf.
Curry v. Sullivan, 925 F.2d 1127, 1131 (9th Cir. 1990) (holding that an
erroneous finding that claimant was 50 rather than 53 was harmless since,
at either age, claimant fell into same Medical-Vocational Guidelines cate-
gory); Booz v. Sec’y of Health & Human Servs., 734 F.2d 1378, 1380 (9th
Cir. 1984) (holding that an unnecessary application of the Medical-
Vocational Guidelines was harmless where ALJ’s decision was supported
by substantial evidence).
8382                 WIDMARK v. BARNHART
additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.”); 20 C.F.R. pt. 404,
subpt. P, app. 2, rule 202.00(a) (providing that the full range
of light work “includes the functional capacity to perform
sedentary as well as light work”). “Most unskilled sedentary
jobs require good use of the hands and fingers for repetitive
hand-finger actions.” SSR 83-10, 1983 WL 31251, at *5.
Crediting Dr. Greenleaf’s opinion would therefore have
necessitated finding that Widmark’s ability to perform many
unskilled, sedentary jobs was limited. See id.; see also SSR
85-15, 1985 WL 56857, at *7 (“[T]he loss of fine manual
dexterity narrows the sedentary and light ranges of work
much more than it does the medium, heavy, and very heavy
ranges of work.”).

   [11] Such a finding would have fallen outside the exact
criteria used in the Guidelines, barring the ALJ from relying
on them alone and requiring the testimony of a vocational
expert. See Tackett, 180 F.3d at 1103-04; Jones, 760 F.2d at
998 (explaining that the Guidelines may not be used alone
where a claimant has a non-exertional, e.g., manipulative,
impairment limiting his ability to work); see also SSR 85-15,
1985 WL 56857, at *7 (“The varying degrees of loss [of fine
manual dexterity] which can occur may require a decision-
maker to have the assistance of a V[ocational] S[pecialist].”).
Therefore, the ALJ was not permitted to use the Medical-
Vocational Guidelines without the testimony of a vocational
expert. Tackett, 180 F.3d at 1104; Jones, 760 F.2d at 998.

                              IV.

   [12] The ALJ improperly rejected Dr. Greenleaf’s medical
opinion that Widmark’s ability to do fine manipulation was
limited. As a result, he improperly used the Medical-
Vocational Guidelines to make the final disability determina-
tion. Accordingly, we reverse the district court’s judgment
and remand with instructions to remand to the Commissioner
                    WIDMARK v. BARNHART                   8383
for further administrative proceedings consistent with this
opinion.

 REVERSED on the issues discussed in this opinion and
REMANDED.



O’SCANNLAIN, Circuit Judge, concurring in part and dis-
senting in part:

   I respectfully dissent from the court’s conclusion that the
ALJ failed to give specific legitimate reasons based on sub-
stantial evidence to support his conclusion that the thumb
abnormality Dr. Greenleaf observed did not significantly limit
the range of work permitted by Widmark’s exertional limita-
tions. Indeed, I am persuaded that substantial evidence sup-
ports denial of Widmark’s application for Disability Insurance
Benefits and Supplemental Security Income.

   Substantial evidence is such relevant evidence as a reason-
able mind might accept as adequate to support a conclusion.
Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).
“Under this standard, the Commissioner’s findings are upheld
if supported by inferences reasonably drawn from the record.”
Batson v. Commissioner of Social Security Administration,
359 F.3d 1190, 1193 (9th Cir. 2004). “[I]f evidence exists to
support more than one rational interpretation, we must defer
to the Commissioner’s decision.” Id. “[T]he court may not
substitute its judgment for that of the Commissioner.” Edlund,
253 F.3d at 1156.

   In situations of conflicting medical evidence, such as this
one, the ALJ, not a reviewing court, is charged with determin-
ing credibility and resolving the conflict. Benton ex rel. Ben-
ton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003). We
must defer to the ALJ’s decision to reject the opinion of a
treating physician in favor of the conflicting opinion of an
8384                 WIDMARK v. BARNHART
examining physician if the ALJ sets forth specific legitimate
reasons based on substantial evidence in the record. Id. In this
case, Dr. Greenleaf observed that although Widmark “can still
grasp and manipulate articles in his right and left hand” and
can “do pincher grasp and make an ‘okay’ sign,” his flexor
tendon laceration on his right thumb “limits his fine fingering
abilities.” The state agency physician concluded, however,
that Widmark had no manipulative limitations. In resolving
this conflict, the ALJ articulated the following reasons for
concluding that Widmark’s manipulative limitations were not
significant:

    At one point, Dr. Greenleaf assessed laceration
    affecting the claimant’s right thumb, but he con-
    cluded that the claimant was not restricted as to
    grasping and manipulation with the hands. No other
    physician has cited any significant problems related
    to right thumb impairment, claimant has not alleged
    significant problems related to that type of condition,
    and there is no indication that any such problem
    interfered with his functioning in the past.

   The majority labels these reasons for concluding that Wid-
mark’s thumb does not significantly limit the range of work
permitted by Widmark’s exertional limitations not “legiti-
mate” because (1) in the majority’s view, Dr. Greenleaf’s
report both supported and undercut the existence of a signifi-
cant manipulative limitation, (2) Widmark’s other treating
physicians had no occasion to notice a significant manipula-
tive limitation, and (3) we cannot expect Widmark to realize
that his thumb limitation, if significant, would be relevant to
the ALJ’s determination of his residual functional capacity.

   I cannot agree with the majority’s conclusion that the ALJ
misread Dr. Greenleaf’s report. To the contrary: it appears
that the ALJ carefully read the report, acknowledged the exis-
tence of a thumb limitation, and reasonably concluded that, in
Dr. Greenleaf’s view, the limitation was not significant. Dr.
                    WIDMARK v. BARNHART                    8385
Greenleaf’s letter, written for the purpose of informing the
disability examiner of Widmark’s limitations, concludes that
Widmark “can still grasp and manipulate articles in his right
and left hand” and can “do pincher grasp and make an ‘okay’
sign.” In my view, this description of Widmark’s abilities is
sufficient to support the ALJ’s conclusion that Widmark “was
not restricted as to grasping and manipulation with the
hands.” The ALJ could reasonably conclude that Dr. Green-
leaf did not think the thumb abnormality was a significant
problem.

   Furthermore, there is no evidence in the record indicating
that Widmark’s thumb injury has interfered with his past
functioning. Widmark, who is now represented by counsel,
does not contend that the ALJ should have asked him more
detailed questions to elicit testimony about his thumb injury
or that the ALJ otherwise shirked his duty to develop the
record. As the majority acknowledges, even though Widmark
was not represented by counsel before the ALJ, he was
responsible for providing evidence for the ALJ to use in
assessing his vocational limitations. See 20 C.F.R.
§§ 404.1545(a)(3); 404.1512(c).

   Because I would hold that the ALJ did not err by conclud-
ing that Widmark’s thumb abnormality is not a substantial
vocational limitation, I also dissent from the court’s conclu-
sion that the ALJ improperly applied the Medical-Vocational
Guidelines. Tackett v. Apfel, 180 F.3d 1094, 1102 (9th Cir.
1999) (application of the grids is appropriate when the claim-
ant’s non-exertional limitations do not significantly limit the
range of work permitted by his exertional limitations).

  I would affirm the district court’s opinion and order.